MEMORANDUM OPINION
                                          No. 04-12-00130-CR

                                        IN RE Jeffrey SARABIA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 14, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On February 27, 2012, relator Jeffrey Sarabia filed a petition for writ of mandamus,

complaining the trial court failed to rule on various pro se motions. However, on January 6,

2010, relator was convicted of felony unlawful possession of a firearm, and no appeal was taken

to this court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910



1
 This proceeding arises out of Cause No. 09-04-12574CR, in the 79th Judicial District Court, Jim Wells County,
Texas, the Honorable Richard C. Terrell presiding.
                                                                                 04-12-00130-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                              PER CURIAM


DO NOT PUBLISH




                                               -2-